4)041

Order issued September         , 2012




                                         In The
                           (Court of Apptats
                     NMI! Ilistrirt of Iixas at Dallas
                                  No. 05-12-00680-CV


                            ELIAS THOMPSON, Appellant

                                           V.

               HSBC BANK USA NATIONAL ASSOCIATION, Appellee


                                        ORDER

      We DENY appellee's motion to dismiss the appeal.